        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 1 of 22


                   UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________

SHANAN L.,
                                                     Plaintiff,
             v.                                                        3:19-CV-545
                                                                       (ATB)

COMMISSIONER OF SOCIAL SECURITY,
                                         Defendant.
______________________________________________________________________

PETER A. GORTON, ESQ., for Plaintiff
LUIS PERE, Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                     MEMORANDUM-DECISION and ORDER

      This matter was referred to me, for all proceedings and entry of a final judgment,
pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in
accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.
Local Rule 73.1, and the consent of the parties. (Dkt. Nos. 4, 6).
I.    PROCEDURAL HISTORY
      Plaintiff protectively filed an application for Supplemental Security Income
(“SSI”) on October 15, 2015, alleging disability beginning September 25, 2009.
(Administrative Transcript (“T”) 12, 156-61). Plaintiff’s application was denied
initially on January 27, 2016. (T. 61-78). Plaintiff requested a hearing, which was held
before Administrative Law Judge (“ALJ”) Jo Ann L. Draper on March 29, 2018. (T. 28-
60). At the hearing, plaintiff amended her onset date to October 15, 2015. (T. 32). The
ALJ heard testimony from plaintiff and vocational expert (“VE”) Jacqueline Crawford-
Apperson. (T. 33-59). On May 31, 2018, the ALJ issued an order denying plaintiff’s
        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 2 of 22


claim. (T. 9-27). The ALJ’s decision became the Commissioner’s final decision when
the Appeals Council denied plaintiff’s request for review on March 13, 2019. (T. 1-6).
II.    GENERALLY APPLICABLE LAW
       A.     Disability Standard
       To be considered disabled, a plaintiff seeking disability insurance benefits or SSI
disability benefits must establish that he is “unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In
addition, the plaintiff’s
       physical or mental impairment or impairments [must be] of such severity
       that he is not only unable to do his previous work but cannot, considering
       his age, education, and work experience, engage in any other kind of
       substantial gainful work which exists in the national economy, regardless
       of whether such work exists in the immediate area in which he lives, or
       whether a specific job vacancy exists for him, or whether he would be hired
       if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).
       The Commissioner uses a five-step process, set forth in 20 C.F.R. sections
404.1520 and 416.920, to evaluate disability insurance and SSI disability claims.
       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work
       activities. If the claimant suffers such an impairment, the third inquiry is
       whether, based solely on medical evidence, the claimant has an impairment
       which meets or equals the criteria of an impairment listed in Appendix 1 of
       the regulations. If the claimant has such an impairment, the
       [Commissioner] will consider him disabled without considering vocational

                                             2
        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 3 of 22


      factors such as age, education, and work experience . . . . Assuming the
      claimant does not have a listed impairment, the fourth inquiry is whether,
      despite the claimant’s severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the claimant is unable to
      perform his past work, the [Commissioner] then determines whether there
      is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,
416.920. The plaintiff has the burden of establishing disability at the first four steps.
However, if the plaintiff establishes that her impairment prevents her from performing
her past work, the burden then shifts to the Commissioner to prove the final step. Id.
      B.     Scope of Review
      In reviewing a final decision of the Commissioner, a court must determine
whether the correct legal standards were applied and whether substantial evidence
supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Brault v.
Soc. Sec. Admin, Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g)).
Substantial evidence is “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.
2012). It must be “more than a scintilla” of evidence scattered throughout the
administrative record. Id. However, this standard is a very deferential standard of
review “ – even more so than the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.
      “To determine on appeal whether an ALJ’s findings are supported by substantial
evidence, a reviewing court considers the whole record, examining the evidence from
both sides, because an analysis of the substantiality of the evidence must also include
that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859 F.2d
255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its


                                              3
           Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 4 of 22


interpretation of the administrative record for that of the Commissioner, if the record
contains substantial support for the ALJ’s decision. Id. See also Rutherford v.
Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).
       An ALJ is not required to explicitly analyze every piece of conflicting evidence in
the record. See, e.g., Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles v.
Harris, 645 F.2d 122, 124 (2d Cir. 1981) (we are unwilling to require an ALJ explicitly
to reconcile every conflicting shred of medical testimony). However, the ALJ cannot
“‘pick and choose’ evidence in the record that supports his conclusions.” Cruz v.
Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No.
09-CV-6279, 2010 WL 5072112, at *6 (W.D.N.Y. Dec. 6, 2010).
III.   FACTS
       Plaintiff was forty-eight years old on the date of the administrative hearing. (T.
33). She lived in a mobile home with her fiancé, twelve-year-old stepdaughter, and
nine-year-old daughter. (T. 40, 507). Plaintiff graduated from high school in regular
education classes, and shortly after graduation took a vocational training course in
computer data entry. (T. 34, 507). Prior to applying for disability, plaintiff had worked
as a restaurant hostess, waitress, and convenience store cashier. (T. 173). Her most
recent employment ended in 2008. (T. 173, 507).
       Plaintiff was diagnosed with Sjögren’s syndrome,1 lupus, and fibromyalgia in
2009. (T. 36-40, 544). Her primary symptoms were arthritis, rash, dry mouth, and dry
eyes. (T. 544). She testified that she could not work due to the consistent fatigue, pain,

       1
         Sjögren’s syndrome is an autoimmune disorder that affects the mucous membranes and
moisture-secreting glands of the eyes and mouth, resulting in decreased tears and saliva. It is often
associated with other autoimmune disorders such as rheumatoid arthritis and lupus.
https://www.mayoclinic.org / diseases-conditions/sjogrens-syndrome/symptoms-causes/syc-20353216

                                                  4
         Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 5 of 22


and stiffness that made it difficult to walk or otherwise move. (T. 37-38). Plaintiff also
testified that she experienced memory loss and confusion that had been attributed to
“lupus fog” or “fibro fog.” (T. 38, 49-50).
       Plaintiff had been prescribed a cane, which she primarily used outside the home.
(T. 46, 503). When grocery shopping, she typically used a motorized shopping cart to
limit the amount of time that she was walking or standing. (T. 41). She was to able to
cook on a regular basis and perform some household chores, but was unable to bend or
stand for extended periods of time, and usually received assistance from her fiancé or
the children for tasks such as laundry and washing the dishes. (T. 44-47).
       The ALJ’s decision provides a detailed statement of the medical and other
evidence of record. (T. 14-21). Rather than reciting this evidence at the outset, the court
will discuss the relevant details below, as necessary to address the issues raised by
plaintiff.
IV.    THE ALJ’S DECISION
       After reviewing the procedural history of the plaintiff’s application and stating the
applicable law, the ALJ found that plaintiff had not engaged in substantial gainful
activity (“SGA”) since the application date of October 15, 2015. (T. 14). At step two of
the sequential evaluation, the ALJ found that plaintiff had the following severe
impairments: Sjögren’s syndrome; fibromyalgia, systemic lupus erythematosus; diabetes
mellitus; and anemia. (T. 14-17). At step three of the evaluation, the ALJ found that
plaintiff did not have an impairment or combination of impairments that met or
medically equaled the severity of a Listed Impairment. (T. 17-18).
       At step four, the ALJ found that plaintiff had the RFC to perform less than the full


                                              5
        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 6 of 22


range of sedentary work as defined in 20 C.F.R. 416.967(a), in that plaintiff could lift or
carry ten pounds occasionally and five pounds frequently; could stand and/or walk for a
total of two hours per eight-hour workday; could sit for a total of six hours per eight-
hour workday; could only occasionally climb, balance, stoop, kneel, crouch, and crawl;
could never climb ropes, ladders, or scaffolds; and could have no more than occasional
exposure to extreme heat and cold. (T. 18-21).
      In making the RFC determination, the ALJ stated that she considered all of the
plaintiff’s symptoms, and the extent to which those symptoms could “reasonably be
accepted as consistent with the objective medical evidence and other evidence, based on
the requirements of 20 C.F.R. 416.929” and Social Security Ruling (“SSR”) 16-3p. (T.
18). The ALJ further stated that she considered opinion evidence pursuant to 20 C.F.R.
§ 416.927. (Id.) The ALJ also found that plaintiff’s medically determinable
impairments could reasonably be expected to cause some of her alleged symptoms, but
that plaintiff’s statements regarding the intensity, persistence, and limiting effects of
those symptoms were not entirely consistent with the medical evidence and other
evidence in the record. (T. 18-19).
      The ALJ then determined that plaintiff was unable to perform any past relevant
work. (T. 22). However, the ALJ evaluated the VE testimony, and found that
“considering the [plaintiff’]’s age, education, work experience, and residual functional
capacity, there are jobs that exist in significant numbers in the national economy that the
[plaintiff] can perform.” (T. 22-23). Accordingly, the ALJ determined that plaintiff was
not disabled. (T. 23).




                                              6
        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 7 of 22


V.    ISSUES IN CONTENTION
      Plaintiff raises two arguments:
      1.     The ALJ improperly weighed the medical evidence, particularly by her
             failure to apply the treating physician rule to the purported opinion of Dr.
             Henda Bouali. (Plaintiff’s Brief (“Pl.’s Br.”) at 8-14) (Dkt. No. 9);
             (Plaintiff’s Reply Brief (“Pl.’s Rep. Br.”) at 1-2) (Dkt. No. 14).

      2.     The ALJ’s step five determination is not supported by substantial evidence.
             (Pl.’s Br. at 16-17).

The Commissioner contends that the ALJ’s analysis of the medical evidence and her

ultimate RFC determination are supported by substantial evidence. (Defendant’s Brief

(“Def.’s Br.”) at 4-15) (Dkt. No. 11). For the following reasons, this court agrees with

the defendant and will affirm the Commissioner’s decision.

                                      DISCUSSION

VI.   RFC/WEIGHT OF THE EVIDENCE/TREATING PHYSICIAN

      A.     Legal Standards

             1.     RFC

      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis. . . .” A “regular

and continuing basis” means eight hours a day, for five days a week, or an equivalent

work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL 252970, at *2

(N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(quoting SSR 96–8p, 1996 WL 374184, at *2)); Babcock v. Berryhill, No. 5:17-CV-


                                             7
        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 8 of 22


00580 (BKS), 2018 WL 4347795, at *12-13 (N.D.N.Y. Sept. 12, 2018); Tankisi v.

Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013); Stephens v. Colvin, 200 F.

Supp. 3d 349, 361 (N.D.N.Y. 2016).

      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses, and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R.

§§ 404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)); Kirah D. v.

Berryhill, No. 3:18-CV-0110 (CFH), 2019 WL 587459, at *8 (N.D.N.Y. Feb 13, 2019);

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). An ALJ must specify the functions

plaintiff is capable of performing, and may not simply make conclusory statements

regarding a plaintiff’s capacities. Roat v. Barnhart, 717 F. Supp. 2d 241, 267 (N.D.N.Y.

2010); Martone v. Apfel, 70 F. Supp. 2d at 150 (citing Ferraris v. Heckler, 728 F.2d

582, 588 (2d Cir. 1984); LaPorta v. Bowen, 737 F. Supp. at 183, Stephens v. Colvin, 200

F. Supp. 3d 349, 361 (N.D.N.Y. 2016); Whittaker v. Comm’r of Soc. Sec., 307 F. Supp.

2d 430, 440 (N.D.N.Y. 2004). The RFC assessment must also include a narrative

discussion, describing how the evidence supports the ALJ’s conclusions, citing specific

medical facts, and non-medical evidence. Natashia R. v. Berryhill, No. 3:17-CV-01266

(TWD), 2019 WL 1260049, at *11 (N.D.N.Y. Mar. 19, 2019) (citing SSR 96-8p, 1996

WL 374184, at *7).

             2.    Weight of the Evidence/Treating Physician

      In making a determination, the ALJ weighs all the evidence of record and


                                             8
        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 9 of 22


carefully considers medical source opinions about any issue. SSR 96-5p, 1996 WL

374183, at *2-3 (1996). Under 20 C.F.R. §§ 404.1527(e) and 416.927(e), some issues

are not “medical issues,” but are “administrative findings.” The responsibility for

determining these issues belongs to the Commissioner. See SSR 96-5p, 1996 WL

374183, at *2. These issues include whether the plaintiff’s impairments meet or equal a

listed impairment; the plaintiff’s RFC; how the vocational factors apply; and whether

the plaintiff is “disabled” under the Act. Id.

      In evaluating medical opinions on issues that are reserved to the Commissioner,

the ALJ must apply the factors listed in 20 C.F.R. §§ 404.1527(d) and 416.927(d). The

ALJ must clearly state the legal rules that he applies and the weight that he accords the

evidence considered. Drysdale v. Colvin, No. 14-CV-722, 2015 WL 3776382, at *2

(S.D.N.Y. June 16, 2015) (citing Rivera v. Astrue, No. 10 Civ. 4324, 2012 WL

3614323, at *8 (E.D.N.Y. Aug. 21, 2012) (citation omitted)).

      “Although the treating physician rule generally requires deference to the medical

opinion of a claimant’s treating physician, . . . the opinion of the treating physician is

not afforded controlling weight where . . . the treating physician issued opinions that are

not consistent with other substantial evidence in the record . . . .” Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004); Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002); 20

C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). If an ALJ decides not to give the treating

source’s records controlling weight, then he must explicitly consider the four Burgess

factors: “(1) the frequen[cy], length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the


                                                 9
        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 10 of 22


remaining medical evidence; and (4) whether the physician is a specialist.” Estrella v.

Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (quoting Burgess v. Astrue, 537 F. 3d 117,

120 (2d Cir. 2008)). “[T]he ALJ must ‘give good reasons in [its] notice of

determination or decision for the weight [it gives the] treating source’s [medical]

opinion.’ ” Id. at 96 (citing Halloran v. Barnhart, 362 F.3d at 32). Should an ALJ

assign less than controlling weight to a treating physician’s opinion and fail to consider

the above-mentioned factors, this is a procedural error. Id. It is impossible to conclude

that the error is harmless unless a “searching review of the record . . . assures us that the

substance of the treating physician rule was not traversed.” Id.

        B.    Application

        As discussed above, the ALJ determined that plaintiff could perform less than the

full range of sedentary work. (T. 18). In reaching her RFC determination, the ALJ

assigned “little weight” to a Medical Source Statement dated March 26, 2018 and signed

by Sara Smith, a nurse practitioner (“N.P.”) who had treated plaintiff for lupus under the

supervision of Dr. Henda Bouali. (T. 21). On the form, N.P. Smith opined that the pain

and fatigue associated with lupus would diminish plaintiff’s ability to concentrate,

maintain a consistent work pace, and remain on task in the workplace, and would force

her to take additional breaks during the workday. (T. 611). N.P. Smith estimated that

plaintiff would be forced to miss four workdays per month due to her impairments. (T.

612).

        The ALJ justified the weight assigned to the Medical Source Statement by noting

that N.P. Smith was not an acceptable medical source, and her opinion was therefore not


                                             10
       Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 11 of 22


entitled to a heightened level deference pursuant to the SSA rules. (T. 21). The ALJ still

evaluated N.P. Smith’s opinion for evidence that would show the severity of plaintiff’s

impairments and the resulting impact on her ability to work, in accordance with 20

C.F.R. § 416.913(d) and SSR 06-3p. (Id.) She concluded that N.P. Smith’s opinion was

inconsistent with plaintiff’s treatment records, including Dr. Bouali’s examination notes.

(Id.) Dr. Bouali had treated plaintiff’s lupus since at least August 2016. (T. 530-61).

During that time, Dr. Bouali found that plaintiff was tolerating her prescription

medication well, and that she was able to reduce, but not eliminate, the dosage at times

with minimal adverse effects. (T. 19, 530, 541, 545). Dr. Bouali had also recommended

that plaintiff keep active with low-impact exercises, in addition to managing her

symptoms with medication and vitamin D supplements. (T. 545).

      Plaintiff contends that N.P. Smith’s Medical Source Statement was co-signed by

Dr. Bouali. She further contends that the ALJ erred by her failure to evaluate the

document in accordance with the treating physician rule, or in the alternative, to contact

Dr. Bouali to determine whether the document reflected her medical opinion. (Pl.’s Br.

at 8-16). These arguments are premised on two well-established principles. First, when

a treating physician signs a report prepared by a nurse practitioner, the report should be

evaluated under the treating physician rule unless evidence indicates that the report does

not reflect the doctor's views. See Djuzo v. Comm’r of Soc. Sec., No. 5:13-CV-272

(GLS/ESH); 2014 WL 5823104 at *4 (N.D.N.Y. Nov. 7, 2014) (collecting cases).

Second, the ALJ has a duty to develop the record when an inconsistency or ambiguity

arises. 20 C.F.R. § 416.912(e). However, plaintiff’s application of those principles to


                                            11
           Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 12 of 22


this case appears to be wholly speculative and unsupported by the record evidence. Dr.

Bouali’s signature does not appear on the Medical Source Statement, and the record

evidence does not raise any question or ambiguity as to whether Dr. Bouali intended to

adopt N.P. Smith’s opinion of plaintiff’s functional limitations.

       While Dr. Bouali’s name appears on the Medical Source Statement, there is no

indication that Dr. Bouali actually reviewed or signed the document. (T. 612). Based

upon this court’s review of the document, it is evident that the Medical Source

Statement was originally drafted with Dr. Bouali’s name pre-printed beneath a single

blank signature line. (Id.) However, Dr. Bouali’s pre-printed name was crossed out by

hand, and replaced with a handwritten “Sara Smith, N.P.” (Id.) N.P. Smith’s signature

appears on the signature line above her name. (Id.) A new handwritten signature line

was drawn just to the right of N.P. Smith’s signature, with the words “Henda Bouali,

M.D.” handwritten underneath it. (Id.). This new signature line is blank.2 (Id.)

       Plaintiff has not identified any record evidence outside the four corners of the

document to suggest that Dr. Bouali had adopted the Medical Source Statement. For

example, the hearing transcript is silent on the issue. The Medical Source Statement,

dated March 26, 2018, was completed after the ALJ’s hearing, and is therefore not

referenced in the hearing transcript.3 (T. 612). Plaintiff raised the issue with the Appeals

       2
         All of the handwriting on the Medical Source Statement, including the handwritten
“Henda Bouali, M.D.,” appears to be by the same person. Most likely, N.P. Smith completed the
entire document. However, the court need not resolve this issue to determine that the ALJ’s evaluation
of the Medical Source Statement was supported by substantial evidence.
       3
         Plaintiff testified during her March 15, 2018 hearing that she received rheumatology treatment
for lupus from Dr. Bouali and N.P. Smith. (T. 38). The ALJ ordered that the administrative record be
kept open for an additional fourteen days so that plaintiff could provide previously requested records

                                                  12
        Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 13 of 22


Council, but did not provide any evidence to support the argument.

       In the absence of such evidence, there is no ambiguity that the ALJ should have

investigated. See Lyons v. Astrue, No. 11–CV–246–TLW; 2012 WL 4006007 (N.D.

Okla. 2012) (finding that ALJ was not required to contact treating psychiatrist regarding

opinion letter only signed by case manager and lacking psychiatrist’s signature). This is

not a case where the ALJ had reason to question whether Dr. Bouali had signed or

intended to sign the document. See Horton v. Barnhart, No. 03 Civ. 0076(HB), 2004

WL 514759, at *3 (S.D.N.Y. 2004) (remanding where ALJ did not attempt to identify

author of opinion letter that lacked any signature); Giles v. Astrue, No. EDCV 08-1088-

JC; 2009 WL 2984049, at *7 (C.D.Cal. Sept.17, 2009) (“. . . the fact that the treating

physician's signature was illegible is not a legitimate basis upon which to reject the

opinion. Rather, the fact that the ALJ could not decipher the signature creates an

ambiguity about which the ALJ should have inquired.”); Tracy v. Astrue, 518 F. Supp.

2d 1291, 1300–01 (D. Kan. 2007) (holding that ALJ must make a reasonable effort to

ascertain the identity of a physician whose signature is illegible). Therefore, the ALJ’s

determinations that the Medical Source Statement did not come from an acceptable

medical source, and that it was entitled to little weight in light of conflicting medical

evidence in the record, were supported by substantial evidence.

       Plaintiff also contends that the ALJ failed to identify any other substantial

evidence to support her RFC determination. This court does not agree. In addition to

Dr. Bouali’s treatment notes, the ALJ summarized the findings in plaintiff’s other


from her rheumatologist. (T. 31).

                                             13
            Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 14 of 22


treatment notes concerning her Sjögren’s syndrome, lupus, fibromyalgia, anemia, and

diabetes. (T. 20). These notes described her Sjögren’s syndrome symptoms as “well-

controlled” with treatment of dry eyes and dry mouth by over-the-counter medication.

(T. 19, 336, 340). In addition to Dr. Bouali’s treatment notes indicating that plaintiff’s

lupus was responding well to medication, the ALJ also cited multiple physician

references to lab results that showed no abnormalities. (T. 340, 423, 558, 564).

Similarly, plaintiff’s treating physician described her fibromyalgia symptoms, including

muscle pain and stiffness, as stable and controlled by medication, although plaintiff still

exhibited widespread tender points.4 (T. 326, 423, 544).

        The ALJ also noted that plaintiff ‘s treatment record did not reflect any

complications from plaintiff’s low iron levels following her anemia diagnosis. (T. 20).

Plaintiff’s physicians had briefly tapered off some of her medication in an attempt to

correct the anemia, but resumed the dosage when this aggravated her lupus and

fibromyalgia symptoms. (T. 19-20, 544). Similarly, plaintiff’s diabetes, first diagnosed

in 2009, had not led to any recognized complications such as neuropathy, vision

changes, and foot ulcers despite plaintiff’s non-compliance with recommendations that

she change her diet and check her blood sugar on a regular basis. (T. 20, 267, 274, 294,

336).

        The ALJ also considered the opinions of consultative examiners Dr. Gilbert

Jenouri and Dr. Sara Long as part of the RFC determination. (T. 20-21). Dr. Jenouri

conducted a physical consultative examination of plaintiff on January 20, 2016. (T. 502-

        4
         Tender points are painful areas around the joints that are extremely sensitive to touch.
https://www.webmd.com/fibromyalgia/guide/fibromyalgia-tender-points-trigger-points#1

                                                   14
           Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 15 of 22


505). He opined that plaintiff appeared to be in no acute distress during the

examination, and could walk on heels and toes without difficulty. (T. 503). His report

also noted that plaintiff had a prescription for a cane, and that plaintiff’s gait improved

while using it. (Id.) During Dr. Jenouri’s examination, plaintiff exhibited some reduced

range of motion, flexibility and extension in her lumbar spine, wrists, hips, and ankles,

despite full strength in her upper and lower extremities. (T. 504-505).

       In Dr. Jenouri’s opinion, plaintiff had “mild to moderate” limitations in certain

areas: walking and standing for long periods; climbing stairs; bending; lifting, and

carrying.5 (T. 505). The ALJ assigned “partial weight” to this opinion, in light of

plaintiff’s hearing testimony regarding her frequent use of her cane outside the home

and her need to use a motorized shopping cart while grocery shopping. (T. 21, 41, 46).

Based on the entirety of the medical and other record evidence, the ALJ thus concluded

that plaintiff had greater mobility impairments than reflected in the one-time

consultative examination. (T. 21).

       Dr. Long performed a psychiatric consultative examination of plaintiff on

January 20, 2016. (T. 507-510). During the examination, plaintiff reported that she was

not currently receiving psychiatric treatment, but that she had been prescribed

psychiatric medication on an outpatient basis in the past. (T. 507). In Dr. Long’s

       5
          As a general rule, a consultative physician’s use of the terms “moderate” and “mild” as they
related to restrictions on physical functions such as standing, walking, and sitting is too vague to
constitute substantial evidence that the plaintiff could perform the requirements of light or sedentary
work. Curry v. Apfel, 209 F.3d 117, 123-24 (2d Cir. 2000) (superseded by statute on other grounds).
While this general statement may still be true, more recent cases have held that when there is other
medical evidence, in addition to an RFC evaluation using terms such as “mild” and “moderate,” such
terms may properly be relied on the RFC analysis. See Tankisi v. Comm’r of Soc. Sec., 521 F. App’x
29, 34 (2d Cir. 2013).

                                                   15
       Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 16 of 22


opinion, plaintiff appeared cooperative, with good social skills and appropriate eye

contact. (T. 508). Her thought processes appeared coherent and goal-directed, with

intact attention and concentration. (Id.) Dr. Long observed no limitations in plaintiff’s

ability to follow and understand simple directions and perform simple tasks. (T. 509).

She also opined that plaintiff was able to maintain a schedule, relate adequately with

others, make appropriate decisions, and adequate manage stress. (Id.) Dr. Long found

evidence of psychiatric impairments, but none that would interfere with plaintiff’s

ability to function on a daily basis. (Id.) She recommended that plaintiff begin therapy if

her reported depression symptoms increased. (Id.)

      The report of a consultative examiner may serve as substantial evidence upon

which the ALJ may base her decision. Herb v. Colvin, No. 14-CV-156, 2015 WL

2194513, at *5 (W.D.N.Y. May 6, 2015) (citing Finney ex rel. B.R. v. Colvin, No. 13-

CV–543A, 2014 WL 3866452, at *7 (W.D.N.Y. Aug. 6, 2014) (Rep’t-Rec.)); Simmons

v. Comm’r of Soc. Sec., No. 13-CV-5504, 2015 WL 2182977, at *16 (S.D.N.Y. May 8,

2015) (citing Mongeur, 722 F.2d at 1039). Here, the ALJ considered the consultative

opinion of Dr. Jenouri, numerous treatment notes, and testimonial evidence to assess

plaintiff’s physical RFC, and considered the consultative examination of Dr. Long and

plaintiff’s minimal psychiatric treatment history to assess plaintiff’s mental RFC. (T.

20-21). Thus, the ALJ’s determination that plaintiff was capable of performing less

than the full range of sedentary work was supported by substantial evidence. See Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (although ALJ’s conclusion did not

perfectly correspond with any of the opinions of medical sources, ALJ was entitled to


                                            16
       Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 17 of 22


weigh all of the evidence available to make an RFC finding that was consistent with the

record as a whole.).

VII. VE/Number of Jobs

      A.     Legal Standards

      If a claimant is unable to perform a full range of a particular exertional category

of work, or the issue is whether a claimant’s work skills are transferable to other jobs,

then the ALJ may utilize the services of a vocational expert. 20 C.F.R. §§ 404.1566,

416.966. A vocational expert may provide testimony regarding the existence of jobs in

the national economy and whether a particular claimant may be able to perform any of

those jobs given his or her functional limitations. See Rautio v. Bowen, 862 F.2d 176,

180 (8th Cir. 1988); Dumas v. Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983).

      If the ALJ utilizes a VE at the hearing, generally, the VE is questioned using a

hypothetical question that incorporates plaintiff’s limitations. Although the ALJ is

initially responsible for determining the claimant’s capabilities based on all the

evidence, see Dumas v. Schweiker, 712 F.2d 1545, 1554 n.4 (2d Cir. 1983), a

hypothetical question that does not present the full extent of a claimant’s impairments

cannot provide a sound basis for vocational expert testimony. See De Leon v. Sec’y of

Health and Human Servs., 734 F.2d 930, 936 (2d Cir. 1984); Lugo v. Chater, 932 F.

Supp. 497, 503-04 (S.D.N.Y. 1996). The Second Circuit has stated that there must be

“substantial record evidence to support the assumption upon which the vocational

expert based [her] opinion.” Dumas, 712 F.2d at 1554. See also Peatman v. Astrue, No.

5:10-CV-307, 2012 WL 1758880, at *7 n.5 (D. Vt. May 16, 2012) (the hypothetical


                                            17
       Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 18 of 22


question posed to the VE must accurately portray the plaintiff’s physical and mental

impairments) (citations omitted); Green v. Astrue, No. 08 Civ. 8435, 2012 WL

1414294, at *18 (S.D.N.Y. April 24, 2012) (citing Dumas, 712 F.2d at 1553-54).

      B.     Application

      Plaintiff argues that because the ALJ erred with respect to her RFC analysis, the

hypothetical question did not take all of plaintiff’s impairments into account. (Pl.’s Br.

at 16). However, because this court has found that the ALJ’s findings regarding

plaintiff’s RFC were supported by substantial evidence, her hypothetical question that

mirrored the RFC and the resulting reliance upon the VE testimony were similarly

supported by substantial evidence. (T. 22-23, 55-57).

      Plaintiff’s counsel also contends that the VE’s testimony did not provide

substantial evidence for the ALJ to conclude that there were a significant number of

jobs in the national economy that plaintiff could perform. (Pl.’s Br. at 16-17). At the

hearing, the VE identified three representative jobs that plaintiff could perform:

document preparer, with 150,000 jobs in the national economy; printed circuit board

assembly touch up screener, with 52,400 jobs in the national economy; and table

worker, with 24,350 jobs in the national economy. (T. 23, 55-56).

      On cross-examination by plaintiff’s counsel, the VE testified that her estimates of

the number of jobs available were based on Bureau of Labor statistics that conformed to

Occupational Employment Survey (“OES”) figures. (T. 58-59). In his brief, plaintiff’s

counsel asserts that these OES figures apply to broad job classifications of multiple job

titles, and that it was possible that plaintiff would be unable to perform some of the jobs


                                            18
           Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 19 of 22


in that larger classification due to her functional limitations and educational

background. (T. 82). Neither the ALJ nor plaintiff’s counsel pursued this line of

questioning during the VE testimony. (T. 56-59). Plaintiff contends that the ALJ’s

reliance on the overly broad job numbers provided by the VE constitutes error requiring

remand. This court disagrees.

       “Courts have generally held that what constitutes a ‘significant’ number is fairly

minimal.” Fox v. Comm’r of Soc. Sec., No. 6:02-CV-1160, 2009 WL 367628, at *20

(N.D.N.Y. Feb. 13, 2009). In Koutrakos v. Colvin, Magistrate Judge Joan Margolis

discussed the “significant numbers issue” and reviewed some of the case law discussing

whether “significant numbers” existed. Koutrakos v. Colvin, No. 3:13-CV-1290, 2015

WL 1190100, at *20-22 (D. Conn. Mar. 16, 2015). Magistrate Judge Margolis first

pointed out that “[n]either the Social Security Act, nor the Commissioner’s Regulations

or Rulings provide a definition for a ‘significant’ number of jobs.” Id. at *21. The court

is generally guided by numbers that have been found “significant” in other cases. Id.

(citing Schadenfroh v. Colvin, No. 09-CV-223, 2014 WL 1260123 (S.D. Ind. Mar. 27,

2014)). Significant numbers include 408 jobs in the regional economy and 98,008 jobs

in the national economy; and 180 jobs in the regional economy and 40,027 jobs

nationally. Barbato v. Astrue, No. 09-CV-6530, at *7 (W.D.N.Y. July 7, 2010) (citing

Lee v. Sullivan, 988 F.2d 789, 794 (7th Cir. 1993) (1400 jobs was significant) 6 (citing

cases); Allen v. Bowen, 816 F.2d 600, 602 (11th Cir. 1987) (174 jobs in the local


       6
           Although the court in Lee did not specify that it was referring to the “local” economy, the case
that it cited for the proposition that 1350 jobs was “significant” referred to numbers in the local
economy. 988 F.2d at 794 (citing Hall v. Bowen, 837 F.2d 272, 275 (6th Cir. 1988)).

                                                    19
       Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 20 of 22


economy, 1600 in the state, and 80,000 in the national economy were significant);

Dumas v. Schweiker, 712 F.2d 1545, 1549, 1553-54 (2d Cir. 1983) (150 jobs in the

local economy and 112,000 in the national economy were significant numbers)). See

also Roe v. Colvin, No. 1:13-CV-1065, 2015 WL 729684, at *7 (N.D.N.Y. Feb. 19,

2015) (630 jobs locally and 44,000 nationally was significant); McCusker, 2014 WL

6610025, at *3 (100 jobs in the Capital Region; 2,250 in New York State, and 74,470

nationally was significant); Gray v. Colvin, No. 12-CV-6485, 2014 WL 4146880, at *6

(W.D.N.Y. Aug. 19, 2014) (60 jobs regionally, over 16,000 nationally was significant).

      The Second Circuit has noted “the marked absence of any applicable regulation

or decision of this Court requiring a vocational expert to identify with greater specificity

the source of his figures or to provide supporting documentation” and concluded “[t]he

ALJ did not need to find specific numbers of jobs – all he was required to do was find

that ‘substantial’ positions exist.” Brault, 683 F.3d at 450. Still, courts have remanded

where the ALJ relied upon VE testimony that failed to reliably reflect the number of

jobs that a plaintiff could actually perform in light of his or her RFC. Marvin v. Colvin,

No. 3:12-CV-1779, 2014 WL 1293509, at*10 (N.D.N.Y. March 31, 2014) (remanding

where VE testified that his job figures included positions that plaintiff would not be

able to perform due to an RFC that limited her to unskilled light work); Rosa v. Colvin,

3:12-CV-170 (LEK/TWD), 2013 WL 1292145 (N.D.N.Y. Mar. 27, 2013) (remanding

where VE testified that his job estimates included positions that plaintiff would not be

able to perform because of his functional limitations.); see also Snow v. Colvin, No.

3:15-CV-694 (FJS), 2016 WL 2992145, at *4 (N.D.N.Y. May 20, 2016) (remanding for


                                            20
       Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 21 of 22


reconsideration of expert evidence when plaintiff had RFC to perform less than full

range of sedentary work, and VE testified that he had made no attempt to adjust broad

national job numbers to reflect plaintiff’s functional limitations).

      In this case, neither the ALJ nor plaintiff counsel pressed the VE on the reliability

of her job figures after she mentioned her use of the OES. (T. 58-59). But even if the

court assumes, in the absence of such testimony, that the job figures cited by the VE

would be significantly diminished by plaintiff’s nonexertional limitations and

educational background, the ALJ would still have had substantial evidence to determine

that a “significant” number of jobs (as that term has been defined by the courts) was

available to plaintiff. See Michelle M. v. Comm’r of Soc. Sec., No. 3:18-CV-1065

(TWD), 2020 WL 495170, at *9 (N.D.N.Y. Jan. 30, 2020) (“even if the data provided

by the VE came from OES job groups rather than the three specific DOT job titles, the

‘VE still demonstrated a significant number of jobs would have existed in the national

economy’ with a total of 107,230 jobs between these three occupations.”). In this case,

the VE testified that a total of 226,750 jobs would have existed in the national economy

across the three representative occupations, using the broad OES figures. (T. 55-56).

Even if the court assumes that only 10% of those jobs could actually be performed by

plaintiff, that would still represent over 22,000 jobs in the national economy. Because

the VE testimony would still reliably indicate that jobs existed in significant numbers

that plaintiff could perform, this court finds any error regarding the source or specificity

of the VE’s job statistics to be harmless.

      WHEREFORE, based on the findings above, it is hereby


                                             21
      Case 3:19-cv-00545-ATB Document 15 Filed 05/12/20 Page 22 of 22


     ORDERED, that the decision of the Commissioner is AFFIRMED and this case

DISMISSED, and it is

     ORDERED, that the Clerk enter judgment for DEFENDANT.



Dated: May 12, 2020




                                      22
